Citation Nr: 1705697	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-18 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1983 to September 1987, from October 2001 to August 2002, and from October 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The case was remanded in December 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(6).  38 U.S.C.A. § 7107(a)(2)(West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2016 VA examination does not substantially comply with the Board's December 2015 remand directives because it was not conducted by a neurologist.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the examination is not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2016 examiner opined that the Veteran's headache disorder is not related to his military service based solely on the erroneous conclusion that the Veteran had a preexisting headache condition.  In its December 2015 remand, the Board specifically stated that the Veteran was sound at enlistment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination with a neurologist in order to address the nature and etiology of any diagnosed headache disorder.  The Veteran is advised that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neurologist must specify in the report that these records have been reviewed.  

Following the examination, the neurologist must opine whether it is at least as likely as not that any diagnosed headache disorder is related to the Veteran's active duty service, in particular to the headaches that manifested during his service in October and November 2003.  The neurologist must assume that the Veteran did not have a preexisting headache disorder.  The opinion must focus on whether there is a nexus between any current headache disorder and the headaches that manifested during active service, including those in 2003.  A complete rationale must be provided for any opinion offered.  

If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the neurologist, i.e., additional facts are required, or the neurologist does not have the needed knowledge or training.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the neurologist documented his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




